IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


KEVIN R. SHAY,                          : No. 94 WM 2017
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
COURT OF COMMON PLEAS OF                :
ALLEGHENY COUNTY,                       :
                                        :
                   Respondent           :


                                    ORDER



PER CURIAM

      AND NOW, this 4th day of December, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.